Citation Nr: 0013800	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1967 to 
February 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO).  


FINDING OF FACT

There is no competent evidence of a current chronic low back 
disorder.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he currently has a low back 
disorder that is related to a low back injury he sustained 
during his period of military service, and which has caused 
pain and discomfort since service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a low back disorder.  Because the service 
medical records show that the appellant was treated in 
November 1968 for complaints of low back pain in the coccyx 
area after falling on some steps, the second element required 
for a well-grounded claim is met.  

However, the other elements for a well-grounded claim are not 
met.  The first element of a well-grounded claim under Caluza 
is not met because there is no competent medical evidence 
that demonstrates the appellant currently has a diagnosed low 
back disorder.  Although the appellant has presented several 
statements from a private chiropractor, dated in 1997, that 
indicate he had treated the appellant for low back discomfort 
since 1986, the chiropractor offered no diagnosis of any low 
back disorder.  The Board notes that there was no complaint 
or finding of any low back disorder at an August 1986 VA 
medical examination, which reported that there was no history 
of any musculoskeletal problems.  The physician at a June 
1997 VA medical examination did not identify any low back 
disorder, notwithstanding the appellant's complaint of 
discomfort over the left sacroiliac joint area.  While an X-
ray of the lumbar spine in June 1997 was noted as indicating 
minimal osteopenia, the Board notes that osteopenia is an X-
ray finding and not a diagnosis of a chronic disorder.  

Even assuming arguendo that the appellant currently has a low 
back disorder, the third element of Caluza would not be 
satisfied because he has failed to show the required nexus 
between any current low back disorder and any injury or 
disease in service.  There is no medical evidence 
establishing a link of a claimed low back disorder to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented an April 
1997 statement from his parents that describes his back pain 
since service, statements from fellow workers, dated in April 
and June 1997, regarding observations of his low back 
problems, and testimony regarding his low back problems at a 
January 1998 Regional Office hearing, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding a diagnosis 
of a chronic low back disorder or regarding any etiological 
relationship of the alleged low back disorder to service.  
Consequently, his lay statements, and those offered by 
others, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of establishing the presence of a current low back 
disorder or of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that shows that his claim for service connection for 
a low back disorder is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
September 1997.  Unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  


ORDER

The claim for service connection for a low back disorder is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

